department of the treasury internal_revenue_service washington d c date number release date cc el gl br1 gl-704952-99 uilc memorandum for north central district_counsel attn tracey a martinez from subject alan c levine chief branch general litigation request for advice rra sec_3401 - collection_due_process issues - supplemental request this advice is in response to your memorandum concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent legend city n a taxpayer n a ssn n a years n a assessment amount n a issues after receiving a letter final notice_of_intent_to_levy and notice of your right to a hearing can the taxpayer waive his right to a collection_due_process cdp hearing before the 30-day period has run after waiving his right to a cdp hearing can the taxpayer change his mind and request a cdp hearing before the 30-day period has run conclusions after receiving a letter final notice_of_intent_to_levy and notice of your right to a hearing the taxpayer can waive his right to a cdp hearing before the day period has run gl-704952-99 after waiving his right to a cdp hearing we would generally not expect the taxpayer to change his mind and request a cdp hearing before the 30-day period has run theoretically however the taxpayer could make such request for example to raise collection alternatives with respect to the seizure of additional property however any property seized pursuant to his waiver would not have to be returned facts the rra collection coordinator for the north central district requested in a memorandum dated date advice from your office regarding a number of day to day collection issues you have prepared a memorandum containing proposed responses to the issues and you have requested our office to pre-review these responses we agree with all of your proposed responses except for response six question six in the collection coordinator’s memorandum reads as follows a after we have sent letter can the taxpayer waive his rights to a cdp hearing before the 30-day period has run if so in what manner or form note we have taxpayers who would find it advantageous for the irs to levy prior to third party actions b if the taxpayer waives his rights before days have run can he then change his mind and request a cdp hearing before days have run your proposed response to question is as follows a we are unaware of any provision in sec_6320 or sec_6330 which allows the taxpayer to affirmatively waive their right to a cdp hearing prior to the expiration of the 30-day period b see response to question no 6a law and analysis while sec_6320 and sec_6330 do not specificially permit a taxpayer to affirmatively waive a right to a cdp hearing before the 30-day period has run those sections do not prohibit taxpayers from making such waivers the temporary regulations promulgated under those sections permit waiver under certain circumstances accordingly we believe a waiver can be granted to a taxpayer on informal basis we are assuming in this situation that the taxpayer has not made an initial written request for a cdp hearing if the taxpayer has already made an initial written gl-704952-99 the internal_revenue_service service should not present the waiver option to the taxpayer unless the service believes that such a waiver may be in the best interests of the taxpayer if the taxpayer makes an unsolicited request for a waiver collection should then seek guidance from their local district_counsel our office has reviewed and approved waiver language that is to be used when a taxpayer wishes to waive his right to a cdp hearing when such cdp hearing has not previously been requested in writing the waiver language should provide that the taxpayer must have received and read the cdp_notice before signing the waiver the language should also provide that by signing the waiver the taxpayer understands that he has knowingly and voluntarily waived his rights to a cdp hearing and the 30-day waiting_period before levy once the taxpayer signs the waiver form we would not expect that the taxpayer would change his mind and request a cdp hearing however there may be situations in which the taxpayer changes his mind and requests a hearing after waiver within the 30-day waiting_period for example the taxpayer may realize the seizure he has agreed to will not generate sufficient assets to fully pay his liability in such a case the taxpayer may desire a hearing concerning possible collection alternatives however we believe that if the levy has already occurred prior to his revocation of the waiver that the seizure itself is proper and the property would not have to be returned if you have any further questions please contact general litigation branch at cc assistant regional_counsel gl midstates region request for a cdp hearing then the taxpayer would have to submit a form withdrawal of request for collection_due_process_hearing to waive his right to a cdp hearing treas reg sec_301_6320-1t e q a-e7 ii 6330-1t e a q-e7 iii
